        Case 5:19-cv-00185-BSM Document 75 Filed 05/10/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

RICO BENTON                                                             PLAINTIFF
ADC #97236

v.                        CASE NO. 5:19-CV-00185-BSM

WENDY KELLY, et al.                                                 DEFENDANTS

                                       ORDER

      The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No.67] has been received. After reviewing the record de

novo, the RD is adopted. Defendants’ motion for summary judgment [Doc. No. 61] is

granted, and Rico Benton’s complaint is dismissed with prejudice. Benton’s pending

motions [Doc. Nos. 68, 72] are denied as moot.

      IT IS SO ORDERED this 10th day of May, 2021.




                                                 UNITED STATES DISTRICT JUDGE
